

Exhibit 10.5



Notice of Director Equity Grant
[Name]

Subject to the terms and conditions of the Amended and Restated 2006 Incentive
Plan (the “Plan”) and the Award Agreement, you have been granted an award of
unrestricted Shares (“Award”), as follows:
Grant Date:
January 13, 2016
Number of Shares:
Your Award consists of 2,736 unrestricted Whole Shares 1
Vesting Schedule:
None
Settlement:
Your Award will be settled in Shares



This Notice of Grant describes your Award and the terms and conditions of your
Award. To ensure you fully understand these terms and conditions, you should:


•
Read the Plan carefully to ensure you understand how the Plan works; and



•
Read this Notice of Grant and corresponding Award Agreement carefully to ensure
you understand the nature of your Award and what you must do to earn it.



You may contact Erica Regan, Total Rewards Manager, by telephone ((330)
668-7205) or email (Erica_Regan@us.aschulman.com) if you have any questions
about your Award or the Award Agreement.








________________________
1 Determined by dividing (A) $80,000 (the target dollar amount used to determine
your Award for calendar year 2016), by (B) $29.24 (the average reported closing
price of a Share during the 30-day period ending on the last trading day prior
to the Grant Date). The resulting number of Shares were rounded to the nearest
whole Share.




--------------------------------------------------------------------------------



Exhibit 10.5



A. SCHULMAN, INC.
AWARD AGREEMENT
A. Schulman, Inc. (the “Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the Amended and Restated 2006 Incentive Plan (the
“Plan”) as a means through which non-employee directors like you may share in
the Company’s success. Capitalized terms that are not defined herein shall have
the same meanings as in the Plan.
1.
Nature of Award. Effective as of the date specified (the “Grant Date”) in the
attached Notice of Grant (the “Grant Notice”), the Company hereby grants to the
individual identified in the Grant Notice (the “Participant”) an award as set
forth in the Grant Notice (the “Award”). The Award is subject to the terms and
conditions described in the Plan, this Award Agreement and the Grant Notice.



2.
Number of Shares. The number of Shares in your Award is set forth in the Grant
Notice. The number of your Shares was determined by dividing the Director target
amount for the equity portion of your annual retainer by the average reported
closing price of a Share during the 30-day period ending on the last trading day
prior to the Grant Date, and rounding the resulting number of Shares to the
nearest whole Share.



3.
Other Terms and Conditions.



(a)
Governing Law. This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.



(b)
Other Agreements. Your Award is subject to the terms of any other written
agreements between you and the Company or a Related Entity or Affiliate to the
extent that those other agreements do not directly conflict with the terms of
the Plan or this Award Agreement.





